DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.
Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 08/23/2021.
Information disclosed and list on PTO 1449 was considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 17 of copending Application No. 17/210.905 (Pub. U.S. 2021/0311627) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, (Pub. 2021/0311,627) discloses an apparatus comprising: a memory die; a plurality of connectors adjacent to or within the memory die; a first plurality of output terminals coupled to the memory die and configured to output a first set of bits of a data burst from the memory die; and a second plurality of output terminals coupled to the memory die and configured to output a second set of bits of the data burst from the plurality of connectors (Claim 1).
Regarding claim 18, (Pub. U.S. 2021/0311627) discloses a method comprising: receiving a read command at a first die; providing, the read command from the first die to a second die; responsive to the read command: providing first data on a first plurality of output terminals of the first die; and providing second data from the second die on a second plurality of output terminals of the first die (Claim 17).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vankayala (Pub. U.S. 2021/0286739).
	Regarding claims 1, 8, 10, 18,Vankayala discloses an apparatus (Figure 1) comprising: 
	a memory die (Figure 1, 100); 
	a plurality of connectors (Figure 1, 124) adjacent to or within the memory die; 
	a first plurality of output terminals ([0069], [0081) coupled to the memory die and configured to output a first set of bits of a data burst from the memory die ([0002],[0024]); and 
	a second plurality of output terminals ([0069] inter-die data connectors 124) coupled to the memory die and configured to output a second set of bits of the data burst from the plurality of connectors ([0002],[0024]).  
	Regarding claim 2, Vankayala discloses  wherein the memory die comprises an IO circuit (Figure 8, 820 coupled to the plurality of connectors, the first plurality of output terminals, and the second plurality of output terminals, wherein the IO circuit is configured to provide the first set of bits to the first plurality of output terminals and the second set of bits to the second plurality of output terminals ([0086-0087]).  
	Regarding claim 3, Vankayala discloses wherein the plurality of connectors comprise wire bonds (Figure 7).  
	Regarding claim 4, Vankayala discloses wherein the plurality of connectors (Figure 1, 124) are further coupled to a second memory die and configured to receive the second set of bits from the second memory die ([0027-0028]).  
	Regarding claims 5, 9,Vankayala discloses wherein the second set of bits from the second memory die is provided in parallel to the plurality of connectors (Figure 3, 302, 304).  
	Regarding claim 6, Vankayala discloses wherein the second set of bits from the second memory die is provided serially to the plurality of connectors (Figure 4, [0046-0047]).  
	Regarding claim 7, Vankayala discloses wherein the memory die is configured to receive command and address signals from a host  ([0020],[0088]) ,and to relay the command and address signals to the second memory die.  
	Regarding claim 11, Vankayala discloses further comprising: a third die ; and a fourth die (Figure 7, 702, 704, 706); wherein the first die further comprises a third plurality of output terminals and a fourth plurality of output terminals; wherein the third die is configured to provide a third plurality of bits of the data burst to the third plurality of output terminals and the fourth die is configured to provide a fourth plurality of bits of the data burst to the fourth plurality of output terminals ([0056-0060]).  
	Regarding claim 12, Vankayala discloses wherein the second data, the third data, and the fourth data are received concurrently by the first die ([0069-0077].  
	Regarding claim 13, Vankayala discloses wherein the first die is configured to receive commands from an external component and provide at least some of the commands to the second die ([0060],[0076]).  
	Regarding claim 14, Vankayala discloses wherein the second plurality of bits is provided from the second die responsive to receiving a command from the first die ([0060], [0077]).  
	Regarding claim 15, Vankayala discloses wherein the external component comprises a memory controller (Figure 9, 910).  
	Regarding claim 16, Vankayala discloses wherein a circuit layout of the first die is identical to a circuit layout of the second die (Figure 1).  
	Regarding claim 17, Vankayala discloses wherein the output terminals are configured to be coupled to a component external to the memory device (Figure 9,[0092-0093]).  
	Regarding claim 19, Vankayala discloses wherein the first data and the second data are retrieved from the first die and the second die at a same time (Figure 4, 406,[0046]).  
	Regarding claim 20, Vankayala discloses wherein providing the first data and providing the second data are performed at a same time ([0046]).  
	Regarding claim 21, Vankayala discloses wherein the first data and the second data are data of a data burst (Figure 4,[0046]-0047).  
	Regarding claim 22, Vankayala discloses wherein the second data is provided from the second die to the second plurality of output terminals, at least in part, by through-silicon vias ([0002]).  
	Regarding claim 23, Vankayala discloses wherein the read command is received from a host ([0088]).  
	Regarding claim 24, Vankayala discloses wherein the second data is provided as serialized data (Figure 4).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827